Exhibit 10.10
 
SUBORDINATION AGREEMENT


Dated: April 12, 2011


To:
Faunus Group International, Inc.

 
80 Broad Street

 
22nd Floor

 
New York, NY 10004



To induce Faunus Group International, Inc. (“FGI”) to continue to provide a
facility for purchasing Accounts from, and otherwise extending credit from time
to time for the benefit of, Magla Products, LLC, a New Jersey limited liability
company (“Magla Products”), Magla International LLC, a New Jersey limited
liability company (“Magla International” and together with Magla Products, the
“Magla Entities”) and Ads in Motion, Inc., a Delaware corporation (“Obligor” and
together with Magla Entities, the “Debtors”), pursuant to the terms of that
certain Sale of Accounts and Security Agreement  among the Magla Entities and
FGI as of February 8, 2011 (as hereafter amended, extended, modified,
supplemented, restated or replaced from time to time, the “FGI Agreement”),
Investors named on the signature pages hereto and any other investor under the
SubDebt Agreements (collectively, the “Subordinated Creditor”) and Collateral
Agent (as defined below), and FGI hereby agree as set forth below.  All
capitalized terms not defined herein shall have the meaning set forth in the FGI
Agreement.  Subordinated Creditor and Collateral Agent shall cause any new
Investor to sign a joinder to this Subordination Agreement in the form of
Schedule A attached hereto and made a part hereof at the time it becomes a party
to the SubDebt Agreements.
 
1. Subordination:  The payment of any and all Subordinated Debt is expressly
subordinated to the Senior Obligations to the extent and in the manner set forth
in this Subordination Agreement.  The term “Subordinated Debt” means all
indebtedness, liabilities and obligations of Debtors, or any of them, now
existing or hereafter arising, to the Subordinated Creditor, including but not
limited to: (i) debts, liabilities and other obligations, including without
limitation, indemnification obligations, owing by Debtors, or any of them, to
the Subordinated Creditor, or any of the Subordinated Creditor’s successors,
assignees, affiliates or designees, pursuant to the terms and conditions of the
agreements and documents referred to on Schedule B attached hereto and made a
part hereof (collectively, “SubDebt Agreements”), including the original issue
discount senior subordinated convertible notes of Obligor due September 25, 2012
(the “Notes”) and (ii) any other obligations owing by Debtors, or any of them,
now or hereafter to the Subordinated Creditor. The term “Senior Obligations”
means any and all Obligations and other indebtedness of Debtors, or any of them,
to FGI under, in connection with, or in any way related to (including
debtor-in-possession financing), the FGI Agreement (including, without
limitation, any interest accruing thereon after maturity or after the filing of
any Proceeding (as defined below) relating to Debtors, or any of them, whether
or not a claim for post-filing or post-petition interest is allowed in such
Proceeding).  For purposes hereof, “Proceeding” means (a) any voluntary or
involuntary insolvency, bankruptcy, receivership, liquidation, reorganization,
readjustment, composition or other similar case or proceeding relating to
Debtors, or any of them, or any material portion of their properties, (b) any
case or proceeding for any liquidation, dissolution or other wind-up of Debtors,
or any of them, whether voluntary or involuntary, and whether or not involving
insolvency or bankruptcy proceedings, or (c) any assignment for the benefit of
creditors or marshalling of assets of Debtors, or any of them, or the
appointment of a trustee, receiver, or other custodian for Debtors, or any of
them, or any material portion of their respective property.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Permitted Payments; Payment Blocks:  Unless and until the Senior Obligations
is indefeasibly paid and satisfied in full and FGI notifies Debtors that it has
no further intention of purchasing Accounts under the FGI Agreement or otherwise
extending credit thereunder, no Debtor shall pay, and the Subordinated Creditor
shall not accept, any payments of any kind whatsoever associated with the
Subordinated Debt, except as set forth below.  No payment or distribution of any
kind shall be made directly or indirectly, whether in cash, securities or other
property, by setoff or otherwise, on account of any Subordinated Debt or in
respect of any redemption, repurchase or other acquisition of any Subordinated
Debt by any Debtor, or received by the Subordinated Creditor except as set forth
below. The Subordinated Creditor may convert the Notes to equity at any time or
from time to time, in accordance with the terms of the SubDebt Agreements,
whether or not such conversion would result in an Event of Default. The
Subordinated Debt and Notes shall not be prepayable, in whole or in part.
Notwithstanding the foregoing, Debtors may:
 
(a) pay regularly scheduled interest due on the Notes for the first nine (9)
months of the term of the Notes from the closing proceeds of such Notes set
aside by Obligor for that purpose; and
 
 
(b) pay regularly scheduled interest and principal due after the ninth (9th)
month of the term of the Notes, in accordance with the terms of the SubDebt
Agreements, so long as at the time of such payments (and after giving effect to
such proposed payments):
 
 (i) the Magla Entities have at least $200,000 in unrestricted cash on deposit;
 
(ii) the Magla Entities have maintained earnings before interest, taxes,
depreciation and amortization (“EBITDA”) of $500,000 for the trailing three (3)
months; and
 
(iii) Debtors have furnished Subordinated Creditor and FGI with financial
statements (and such other information as required by FGI) five (5) days prior
to such payments ensuring compliance with the requirements set forth in (i)-(ii)
above,
 
provided, in each case, no Default or Event of Default exists or would exist
after giving effect to (a) or (b).
 
3. Payments Held in Trust:  Any payments on the Subordinated Debt received by
the Subordinated Creditor (including, without limitation, prepayments on the
Subordinated Debt), other than as expressly permitted in paragraph 2 above,
shall be held in trust for FGI and the Subordinated Creditor will forthwith turn
over any such payments in the form received, properly endorsed, to FGI to be
applied (in the case of cash) to, or held as collateral (in the case of non-cash
property or securities) for, the Senior Obligations, as determined by FGI.
 
 
2

--------------------------------------------------------------------------------

 
 
4. Future Liens; Acknowledgment of Lien:  No Debtor shall grant to the
Subordinated Creditor and the Subordinated Creditor shall not take any lien on
or security interest in any Debtor’s property, now owned or hereafter acquired
or created, without FGI’s prior written consent unless FGI has, or
contemporaneously therewith receives, a lien and security interest that ranks
prior and superior to the lien and security interest granted to the Subordinated
Creditor, on the same terms and conditions as set forth herein. In the event
that the Subordinated Creditor obtains such liens or security interests, it
shall immediately execute and deliver to FGI such documents, instruments and
agreements, and take such other actions, as FGI shall request to release such
liens and security interest. Notwithstanding the foregoing, FGI acknowledges
that Worldwide Transfer LLC (“Collateral Agent”), as collateral agent for the
Subordinated Creditor, has been granted a (a) first lien on and security
interest in all of the common stock of Obligor pledged by Jordan Glatt (“Equity
Collateral”) and (b) a subordinate lien on and security interest in the
Collateral (the “Personal Property Collateral”), which is hereby and shall
always be subject and subordinate to the liens and security interests of FGI in
the Personal Property Collateral, and FGI’s liens and security interests in the
Personal Property Collateral shall, in all respects, whether now existing or
hereafter arising, be first, prior and superior to that of Collateral Agent and
Subordinated Creditor.  FGI hereby acknowledges and agrees that it does not have
a lien or other interest in the Equity Collateral.
 
5. Priority of Liens:  Irrespective of (i) the date, time, method, manner or
order of attachment or perfection of any Liens Debtors have granted to
Subordinated Creditor, (ii) the usual application of the priority provisions of
the Uniform Commercial Code or any other applicable laws or agreements, (iii)
whether the Liens granted to FGI are properly perfected, (iv) whether arising
pre-petition or post-petition, (v) whether granted pursuant to any credit
document, a debtor-in-possession financing provided to Debtors, or any of them,
by FGI or others, or the post-petition use of cash collateral by Debtors, or any
of them, (vi) any understanding between Subordinated Creditor, Collateral Agent
and Debtors, and (vii) any other priority provided by law or by any other
agreement or any other matter, any Liens, of or in any of the assets of Debtors
in favor of or for the benefit of Collateral Agent or Subordinated Creditor
whether now existing or arising in the future, are hereby expressly made
subordinate and junior in priority and right of enforcement to any Liens, of or
in any of the Personal Property Collateral or other assets of Debtors, both now
existing and arising in the future, securing any of the Senior
Obligations.  Neither Subordinated Creditor nor Collateral Agent shall have any
right to possession of any such assets or to foreclose upon any such assets,
whether by judicial action or otherwise.
 
6. Restrictions on Actions of Collateral Agent and Subordinated
Creditor:  Unless and until all Senior Obligations shall have been indefeasibly
paid and satisfied in full and FGI notifies Debtors that is has no further
intention of purchasing Accounts under the FGI Agreement or otherwise extending
credit thereunder, neither Collateral Agent nor Subordinated Creditor shall take
any action or exercise any rights, remedies or powers in respect of any
Subordinated Debt (or with respect to any Personal Property Collateral, other
than the Equity Collateral, as provided for above) or exercise any other right,
remedy or power at law or in equity that Collateral Agent or Subordinated
Creditor may otherwise possess to collect any of the Subordinated Debt or
realize upon any Personal Property Collateral, including, without limitation,
acceleration of the Subordinated Debt, commencement of foreclosure of any lien
or security interest, commencement of any action to collect any Subordinated
Debt or any part thereof, or the filing or joining with any other creditor
(unless FGI shall also join therein) in the filing of a petition against any
Debtor under the United States Bankruptcy Code or any equivalent provision of
any foreign jurisdiction’s insolvency laws.  Under no circumstances whatsoever
shall Collateral Agent or the Subordinated Creditor have a right to foreclose
upon the Personal Property Collateral or otherwise attempt to enforce any rights
it may have with respect to the Personal Property Collateral, whether by
judicial action or otherwise (including without limitation, by execution on a
judgment), until all of the Senior Obligations has been indefeasibly paid and
satisfied in full, and FGI notifies Debtors that it has no further intention of
purchasing Accounts under the FGI Agreement or otherwise extending credit
thereunder.  Notwithstanding the foregoing, Collateral Agent and Subordinated
Creditor may upon written notice to FGI:  (1) accelerate the Subordinated Debt
and Notes after receiving a notice of acceleration of the Senior Obligations
from FGI, (2) automatically accelerate the Subordinated Debt and Notes upon
commencement of a Proceeding, (3) convert the Notes at any time or (4) take
action with respect to the Equity Collateral.  Furthermore, Collateral Agent’s
or Subordinated Creditor’s institution of any action in accordance with this
paragraph 6 shall not entitle them to receive any payment in respect of
Subordinated Debt or Notes in contravention of the other applicable provisions
of this Subordination Agreement.  In the event FGI has instituted a judicial
foreclosure proceeding, Collateral Agent, on behalf of Subordinated Creditor,
shall be permitted to join in such proceeding to the extent necessary to protect
its lien rights in the Equity Collateral.
 
 
3

--------------------------------------------------------------------------------

 
 
7. Rights to Collateral:  Unless and until the Senior Obligations are
indefeasibly paid and satisfied in full and FGI notifies Debtors that it has no
further intention of purchasing Accounts under the FGI Agreement or otherwise
extending credit thereunder, (a) neither Collateral Agent nor the Subordinated
Creditor shall have any right, as against FGI, to receive or retain all or any
portion of the Personal Property Collateral, including the proceeds thereof, at
any time, and (b) to the extent Collateral Agent or Subordinated Creditor
obtains possession of any Personal Property Collateral and/or the proceeds
thereof, Collateral Agent and Subordinated Creditor shall hold the same in trust
for FGI and shall immediately deliver the same to FGI, in the same form as
received with any necessary endorsement.  Neither Collateral Agent nor
Subordinated Creditor shall do anything to impede or interfere with the normal
collection and payment of the Personal Property Collateral or otherwise impede
or interfere with the FGI’s exercise of rights, remedies or powers in respect of
the Senior Debt and the Personal Property Collateral.
 
8. No Challenge to FGI’s Rights:  Neither  Collateral Agent nor Subordinated
Creditor will make any assertion or claim in any action, suit or proceeding of
any nature whatsoever in any way seeking to avoid or otherwise challenging (a)
the perfection, priority, validity or effectiveness of the liens and security
interests granted to FGI under and in connection with, (b) the validity or
effectiveness to the transactions contemplated by, or (c) any remedial action
taken in respect of the Personal Property Collateral by FGI under the FGI
Agreement, or any other agreements, instruments or documents related to the FGI
Agreement to the extent FGI complied with applicable law, all as may be amended,
extended, modified, or replaced from time to time, other than for acts of fraud,
gross negligence or willful misconduct by FGI as determined in a final
non-appealable judgment rendered by a court of competent jurisdiction.
 
9. Proofs of Claim, etc.:  In the event of any Proceeding, Collateral Agent and
Subordinated Creditor will at FGI’s request file any claims, proofs of claim, or
other instruments of similar character necessary to enforce the obligations of
Debtors in respect of the Subordinated Debt and will hold in trust for FGI and
pay over to FGI in the same form received, to be applied on the Senior
Obligations as determined by FGI, any and all money, dividends or other assets
received in any such Proceeding on account of the Subordinated Debt to the
extent that such payments are not derived from the Equity Collateral, unless and
until the Senior Obligations shall be indefeasibly paid and satisfied in full
and FGI notifies Debtors that it has no further intention of purchasing Accounts
under the FGI Agreement or otherwise extending credit thereunder.  In the event
either Collateral Agent or Subordinated Creditor fails to execute, verify,
deliver and file any proofs of claim in respect of the Subordinated Debt in
connection with any such Proceeding prior to thirty (30) days before the
expiration of the time to file any such proof or fails to vote any such claim in
any such Proceeding prior to fifteen (15) days before the expiration of the time
to vote any such claim, FGI may, as attorney-in-fact for Collateral Agent and
Subordinated Creditor, as applicable, take such action on behalf of Collateral
Agent and Subordinated Creditor and Collateral Agent and Subordinated Creditor
hereby appoints FGI as attorney-in-fact for the Subordinated Creditor (with full
power to act in the place and stead of Collateral Agent and Subordinated
Creditor) to file any claim, proof of claim or other instrument of similar
character and to take such other similar actions in such Proceeding in FGI’s
name or in the name of Collateral Agent and Subordinated Creditor, as FGI may
deem reasonably necessary or advisable for the enforcement of this Subordination
Agreement, including without limitation, to demand, sue for, collect, and
receive any and all money, dividends or other assets and due and/or owing to
Collateral Agent and Subordinated Creditor.  Collateral Agent and Subordinated
Creditor will execute and deliver to FGI such other and further powers of
attorney or other instruments as either reasonably may request in order to
accomplish the foregoing.
 
 
4

--------------------------------------------------------------------------------

 
 
10. Senior Obligations Modification, Disposition, etc.:  FGI may at any time and
from time to time, without the consent of or notice to Collateral Agent or
Subordinated Creditor, without incurring responsibility to Collateral Agent
or  Subordinated Creditor, Obligor or Magla Entities and without impairing or
releasing any of FGI’s rights, or any of the obligations of the Subordinated
Creditor hereunder:
 
(a) Change the amount, manner, place or terms of payment or change or extend the
time of payment of or renew or alter the Senior Obligations, or any part
thereof, or amend, supplement or replace the FGI Agreement and/or any notes
executed in connection therewith in any manner or enter into or amend,
supplement or replace in any manner any other agreement relating to the Senior
Obligations including without limitation, such changes or modifications that may
be made in conjunction with a complete or partial refinance thereof or
otherwise;
 
(b) Sell, exchange, release or otherwise deal with all or any part of any
property at any time pledged, assigned or mortgaged by any party to secure or
securing the Senior Obligations or any part thereof;
 
(c) Release anyone liable in any manner for the payment or collection of the
Senior Obligations (including, without limitation, Debtors, or any of them);
 
(d) Exercise or refrain from exercising any rights against Obligor, the Magla
Entities or others (including Collateral Agent and Subordinated Creditor); and
 
(e) Apply sums paid by any party to the Senior Obligations in any order or
manner as determined by FGI.
 
Notwithstanding the foregoing, FGI agrees to provide Collateral Agent at least
ten (10) days prior notice of any public or private foreclosure sale with
respect to the Personal Property Collateral.
 
11. Subordinated Debt Modification:  Collateral Agent, Subordinated Creditor and
Debtors shall not amend or modify the SubDebt Agreements without the prior
written consent of FGI.
 
 
5

--------------------------------------------------------------------------------

 
 
12. Transfer of Subordinated Debt:  The Subordinated Creditor will advise each
future holder of all or any part of the Subordinated Debt that the Subordinated
Debt is subordinated to the Senior Obligations in the manner and to the extent
provided herein.  The Subordinated Creditor represents that no part of the
Subordinated Debt or any instrument evidencing the same has been transferred or
assigned and the Subordinated Creditor will not transfer or assign any part of
the Subordinated Debt while any Senior Obligations remains outstanding, without
written notice to FGI and such transfer or assignment is made expressly subject
to this Subordination Agreement.  Upon FGI’s request, Collateral Agent and
Subordinated Creditor will in the case of any Subordinated Debt which is not
evidenced by any instrument cause the same to be evidenced by an appropriate
instrument or instruments, and place thereon and on any and all instruments
evidencing the Subordinated Debt a legend in such form as FGI may determine to
the effect that the indebtedness evidenced thereby is subordinated and subject
to the prior payment in full of all Senior Obligations pursuant to this
Subordination Agreement, as well as deliver all such instruments to FGI.
 
13. Continuing Agreement; Reinstatement:  This is a continuing agreement and
will remain in full force and effect until either (a) the 100% conversion of the
Notes or (b) all of the Senior Obligations has been indefeasibly paid and
satisfied in full and FGI notifies Debtors that it has no further intention of
purchasing Accounts under the FGI Agreement or otherwise extending credit
thereunder.  This Subordination Agreement will continue to be effective or will
be automatically reinstated, as the case may be, if at any time payment of all
or any part of the Senior Obligations is rescinded or must otherwise be returned
to any Debtor upon a Proceeding of any Debtor or otherwise, all as though such
payment had not been made.
 
14. Consent to Disposition:  (a)                                           If at
any time or from time to time the Personal Property Collateral, or any portion
thereof, is in any manner sold or otherwise transferred, the Collateral Agent’s
and Subordinated Creditor’s consent to such disposition shall be automatically
and irrevocably given (or deemed given) if FGI, in its sole discretion and for
any reason, consents to such disposition.  In any event neither Collateral Agent
nor Subordinated Creditor shall be entitled to receive any proceeds of any such
disposition unless and until the Senior Obligations has been indefeasibly paid
and satisfied in full and FGI notifies Debtors that it has no further intention
of purchasing Accounts under the FGI Agreement or otherwise extending credit
thereunder.
 
 
(b) If, at any time and for any reason, Collateral Agent or Subordinated
Creditor consents, or is deemed to have consented to a sale, transfer or
disposition in accordance with subsection (a) above and FGI releases its lien on
the Personal Property Collateral, or any portion thereof, Collateral Agent shall
likewise release its lien on the Personal Property Collateral so released from
FGI’s lien; provided Collateral Agent’s security interest shall continue with
respect to the proceeds of any Personal Property Collateral sold, transferred,
conveyed or disposed of to the extent that such proceeds exceed the amount of
the Senior Obligations.  FGI may, as attorney-in-fact for Collateral Agent and
Subordinated Creditor, take such action on behalf of Collateral Agent and
Subordinated Creditor (in FGI’s name or in the name of Collateral Agent and
Subordinated Creditor, as FGI may deem necessary or advisable) and Collateral
Agent and Subordinated Creditor each hereby appoints FGI as attorney-in-fact for
Collateral Agent and Subordinated Creditor to effectuate such release, and
Collateral Agent and Subordinated Creditor hereby authorizes FGI to file any
Uniform Commercial Code amendments to Collateral Agent’s financing statements
filed against Debtors, in connection with such release.  Collateral Agent and
Subordinated Creditor will execute and deliver to FGI such other and further
powers of attorney or other instruments as FGI reasonably may request in order
to accomplish the foregoing.
 
 
6

--------------------------------------------------------------------------------

 
 
15. FGI Not Compelled to Act; Remedies Cumulative:  Nothing in this
Subordination Agreement is intended to compel FGI, Collateral Agent or the
Subordinated Creditor at any time to declare the Obligor or the Magla Entities
in default or compel FGI to proceed against or refrain from proceeding against
any Personal Property Collateral, including the Equity Collateral, in any order
or manner.  All rights and remedies of FGI, with respect to the Personal
Property Collateral, Debtors and any other obligors concerning the Senior
Obligations are cumulative and not alternative.  In furtherance of the
foregoing, Collateral Agent and Subordinated Creditor each waives any and all
rights to assert the equitable doctrine of marshalling against FGI.
 
16. Financing in a Proceeding:  In the event of the commencement of a
Proceeding, FGI shall have the option (in its sole and absolute discretion) to
continue to provide financing (on terms acceptable to FGI) of the trustee, other
fiduciary, or of Debtors, or any of them, as a debtor-in-possession, if FGI
deems such financing to be in its best interests.  The subordination and lien
priority provisions of this Subordination Agreement shall continue to apply to
all advances made during the pendency of such Proceedings, so that FGI shall
have a prior lien on all Personal Property Collateral (excluding the Equity
Collateral), created before or during such Proceeding, to secure all Senior
Obligations, whether created before or during such Proceeding.  Collateral Agent
and Subordinated Creditor each hereby waives any right it may have to object to
financing by FGI during such Proceeding and Collateral Agent’s and Subordinated
Creditor’s each consent to such financing shall not be required regardless of
whether the court supervising such Proceeding approves, grants or allows
adequate protection to Collateral Agent and Subordinated Creditor.
 
17. Sharing of Information:  Debtors consent to FGI, Collateral Agent and the
Subordinated Creditor sharing with each other any information they may have from
time to time with respect to Debtors.  FGI, Collateral Agent and the
Subordinated Creditor are not, however, obligated to share such information.
 
18. Notices:    Any notice or other communication required hereunder shall be in
writing (messages sent by e-mail or other electronic transmission (other than by
telecopier) shall not constitute a writing, however any signature on a document
or other writing that is transmitted by e-mail or telecopier shall constitute a
valid signature for purposes hereof), and shall be deemed to have been validly
served, given or delivered when received by the recipient if hand delivered,
sent by commercial overnight courier or sent by facsimile, or three (3) Business
Days after deposit in the United States mail, with proper first class postage
prepaid and addressed to the party to be notified as follows:
 

To FGI:  Faunus Group International, Inc.   80 Broad Street, 22nd Floor   New
York, NY 10004   Attn:           Joseph Albertelli   Facsimile No.:  (212)
248-3404

   
To Subordinated Creditor:
The respective address as indicated on the signature page of this Agreement
under each Subordinated Creditor’s signature

 
 
7

--------------------------------------------------------------------------------

 
 

To Collateral Agent: Worldwide Stock Transfer LLC   433 Hackensack ave   Level L
  Hackensack, NJ 07601   Attn:           Jonathan Gellis   Facsimile
No.:    (201) 820-2010     To the Obligor: Ads in Motion, Inc.   159 South
Street   Morristown, NJ 07960   Attn:  Jordan Glatt   Facsimile No.:  (973)
984-9508

  
19. Entire Agreement; Captions:  This Subordination Agreement contains the
entire agreement between the parties regarding the subject matter hereof and may
be amended, supplemented or modified only by written instrument executed by FGI,
Collateral Agent and the Subordinated Creditor.  The paragraph headings are for
convenience of reference only and are not intended to fully describe or give
notice of the contents of any provision.
 
20. Severability:  In case any one or more of the provisions contained in this
Subordination Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.
 
21. Counterparts; Facsimile Signatures:  This Subordination Agreement may be
signed in any number of counterpart copies and by the parties hereto on separate
counterparts, but all such copies shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Subordination Agreement by facsimile transmission or PDF shall be effective as
delivery of a manually executed counterpart.  Any party so executing this
Subordination Agreement by facsimile transmission or PDF shall promptly deliver
a manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission or
PDF.
 
22. Noncontravention:  Collateral Agent and Subordinated Creditor each hereby
represents and warrants that neither the execution or delivery of this
Subordination Agreement nor fulfillment of nor compliance with the terms and
provisions hereof will conflict with, or result in a breach of the terms,
conditions, or provisions of or constitute a default under any agreement or
instrument to which Collateral Agent or Subordinated Creditor, as applicable, or
any of the Collateral Agent’s or Subordinated Creditor’s, as applicable, assets
is now subject.
 
23. Waiver of Acceptance:  Any notice of acceptance of this Subordination
Agreement is hereby waived.
 
 
8

--------------------------------------------------------------------------------

 
 
24. Successors and Assigns; Assignment by FGI:  This Subordination Agreement
shall be binding upon the parties hereto, and each of the parties’ successors,
representatives and assigns. Debtors and any other persons or entities
whatsoever, including without limitation any other third party donee, investor,
incidental beneficiary or any creditor of Debtors, or any of them, shall have no
right, benefit, priority or interest under or because of the existence of this
Subordination Agreement.  This Subordination Agreement may also be assigned by
FGI, in whole or in part in connection with any assignment or transfer of any
portion of the Senior Obligations, or otherwise, without notice to or consent of
Collateral Agent or Subordinated Creditor; provided, however, if requested by
FGI, Collateral Agent and Subordinated Creditor shall execute and deliver in
favor of the holders of the Senior Obligations one or more subordination
agreements containing terms and provisions that are substantially identical to
the terms and provisions of this Subordination Agreement.
 
25. Obligor’s Agreement:  Except as provided in Section 2 above, Debtors agrees
that they will not make any payment on any of the Subordinated Debt, or take any
other action in contravention of the provisions of this Subordination Agreement.
 
26. Governing Law; Jurisdiction; Waiver of Jury Trial:
 
(a) THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS SUBORDINATION AGREEMENT
AND ANY DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN THE PARTIES HERETO,
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW).
 
(b) Collateral Agent, Subordinated Creditor and FGI irrevocably consent and
submit to the non-exclusive jurisdiction of the state courts and Federal courts
in the Southern District of the State of New York and waive any objection based
on venue or forum non conveniens with respect to any action instituted therein
arising under this Subordination Agreement or in any way connected with or
related or incidental to the dealings of the parties hereto in respect of this
Subordination Agreement or the transactions related hereto, whether now existing
or hereafter arising, and whether in contract, tort, equity or otherwise, and
agree that any dispute with respect to any such matters shall be heard only in
the courts described above.
 
(c) WAIVER OF JURY TRIAL; SERVICE OF PROCESS; CONSEQUENTIAL DAMAGES:  COLLATERAL
AGENT, SUBORDINATED CREDITOR AND FGI HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS
SUBORDINATION AGREEMENT OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS
SUBORDINATION AGREEMENT OR THE TRANSACTIONS RELATED HERETO WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE.  COLLATERAL AGENT, SUBORDINATED CREDITOR AND FGI HEREBY AGREE AND
CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT COLLATERAL AGENT, SUBORDINATED CREDITOR
OR FGI MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO.
 
 
9

--------------------------------------------------------------------------------

 
 
27. Interpretation of Agreement.  The parties hereto acknowledge and agree that
this Subordination Agreement and the agreements or instruments entered into in
connection herewith have been negotiated at arm’s-length and among parties
equally sophisticated and knowledgeable in the matters dealt with in this
Agreement or in such agreements or instruments.  Accordingly, any rule of law or
legal decision that would require interpretation of any ambiguities in this
Subordination Agreement or the agreements or instruments entered into in
connection herewith against the party that has drafted it is not applicable and
is waived.  The provisions of this Subordination Agreement and the agreements
and instruments entered into in connection herewith shall be interpreted in a
reasonable manner to effect the intent of the parties as set forth herein or
therein.
 
SIGNATURES ON FOLLOWING PAGES

 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Undersigned has executed this agreement as of the date
first written above.
 

  SUBORDINATED CREDITOR           BRIO CAPITAL L.P.          
 
By:
/s/ Shaye Hirsch           Name:   Shaye Hirsch      Title: Managing Partner    
         Address for Notice:                    

  Attn:        Facsimile:      

 
[Signature page continued on the next page]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Undersigned has executed this agreement as of the date
first written above.
 

  SUBORDINATED CREDITOR           BRIO CAPITAL SELECT LLC          
 
By:
 /s/ Shaye Hirsch       Name:   Shaye Hirsch     Title:  Managing Member        
    Address for Notice:                    

  Attn:        Facsimile:     

 
[Signature page continued on the next page]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Undersigned has executed this agreement as of the date
first written above.
 

  SUBORDINATED CREDITOR           CAPE ONE FINANCIAL MASTER FUND, LTD.          
 
By:
/s/ Reid Drescher     Name:  Reid Drescher     Title:  Director            
Address for Notice:                    

  Attn:        Facsimile:             

 
[Signature page continued on the next page]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Undersigned has executed this agreement as of the date
first written above.
 

  SUBORDINATED CREDITOR           BERDON VENTURE ASSOCIATES, LLC          
 
By:
/s/ Frederick Berdon       Name:  Frederick Berdon     Title:              
Address for Notice:                    

  Attn:         Facsimile:              

 
[Signature page continued on the next page]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Undersigned has executed this agreement as of the date
first written above.
 

  SUBORDINATED CREDITOR        
 
 /s/ Herbert Glatt         HERBERT GLATT           Address for Notice:          
                  Attn:        Facsimile:       

 
[Signature page continued on the next page]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Undersigned has executed this agreement as of the date
first written above.
 

  SUBORDINATED CREDITOR          
 
 /s/ Lee Karls            LEE KARLS             Address for Notice:            
       

  Attn:          Facsimile:       

 
[Signature page continued on the next page]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Undersigned has executed this agreement as of the date
first written above.
 

  SUBORDINATED CREDITOR           ROSTA, LLC          
 
By:
/s/ Robert J. Goldfein            Name: Robert J. Goldfein     Title:  Managing
Partner             Address for Notice:                    

  Attn:         Facsimile:     

 
[Signature page continued on the next page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Undersigned has executed this agreement as of the date
first written above.
 

  COLLATERAL AGENT           WORLDWIDE STOCK TRANSFER , LLC          
 
By:
/s/ Jonathan Gellis            Name: Jonathan Gellis     Title:  President      
   

 
 
 

--------------------------------------------------------------------------------

 
 
Intending to be legally bound, Obligor consents
and agrees to the terms of the Subordination
Agreement as of the date first above written:
 
ADS IN MOTION, INC.
       
By:
/s/ Jordan Glatt
 
Name:
Jordan Glatt
 
Title:
President and Chief Executive Officer
       
MAGLA PRODUCTS, LLC
       
By:
/s/ Jordan Glatt
 
Name:
Jordan Glatt
 
Title:
President
       
MAGLA INTERNATIONAL, LLC
       
By:
/s/ Jordan Glatt
 
Name:
Jordan Glatt
 
Title:
President
        Agreed to and Acknowledged:       FAUNUS GROUP INTERNATIONAL, INC.      
  By: /s/ Joe Albertelli      Name:  Joe Albertelli   Title:    E.V.P.  

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


This Subordination Joinder Agreement, dated as of _______, 201__, is delivered
pursuant to the Subordination Agreement (as amended or modified from time to
time, the “Subordination Agreement”), dated as of April ___, 2011, by and among
Faunus Group International, Inc. (“FGI”), Magla Products, LLC, a New Jersey
limited liability company (“Magla Products”), Magla International LLC, a New
Jersey limited liability company (“Magla International” and together with Magla
Products, the “Magla Entities”) and Ads in Motion, Inc., a Delaware corporation
(“Obligor” and together with Magla Entities, the “Debtors”), Investors named on
the signature pages thereto and any other investor under the SubDebt Agreements
(collectively, the “Subordinated Creditor”) and Collateral Agent (as defined
therein).


By executing and delivering this Subordination Joinder Agreement, the
undersigned shall be a party to the Subordination Agreement as a Subordinated
Creditor thereunder with the same force and effect as if originally named as a
Subordinated Creditor therein.


By acknowledging and agreeing to this Subordination Joinder Agreement, the
undersigned hereby agree that this Subordination Joinder Agreement may be
attached to and made a part of the Subordination Agreement as of the date
hereof.


IN WITNESS WHEREOF, the undersigned have caused this Subordination Joinder
Agreement to be duly executed and delivered as of the date first above written.
 

             
 
By:
      Name:       Title:    

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE B


Securities Purchase Agreement by and among the Company and the Investors dated
as of March 25, 2011.


Senior Secured Subordinated Notes executed by the Company in favor of the
Investors dated as of March 25, 2011.


Series A Warrants executed by the Company in favor of the Investors as of March
25, 2011.


Series B Warrants executed by the Company in favor of the Investors as of March
25, 2011.


Collateral Agency Agreement by and among the Company, the collateral agent
designated therein (the “Collateral Agent”) and the Investors dated as of April
5, 2011.


Security Agreement by and between the Company and the Collateral Agent dated as
of April 5, 2011.


Guaranty executed by Magla International, LLC and Magla Worldwide, Ltd. as
guarantors in favor of the Collateral Agent dated as of April 5, 2011.


Pledge Agreement executed by Jordan Glatt as pledgor in favor of the Collateral
Agent as pledgee dated as of April 5, 2011

 
 

--------------------------------------------------------------------------------

 